 1325 NLRB No. 501See Maislin Transport, 274 NLRB 529 (1985).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Inabon Asphalt, Inc., and Inabon Ready Mix &Inabon Aggregates, Divisions of Empresas
Inabon, Inc. and Congreso de UnionesIndustriales de Puerto Rico. Cases 24±CA±
7554, 24±CA±7599, and 24±CA±7602February 6, 1998DECISION AND ORDERBYMEMBERSLIEBMAN, HURTGEN, ANDBRAMEUpon charges and amended charges filed by theUnion on October 31, 1996, and February 3, 5, 13, and
14, 1997, the General Counsel of the National Labor
Relations Board issued a consolidated complaint (com-
plaint) on April 30, 1997, against Inabon Asphalt, Inc.
and Inabon Ready Mix & Inabon Aggregates, Divi-
sions of Empresas Inabon, Inc., the Respondent, alleg-
ing that it has violated Section 8(a)(1) and (5) of the
National Labor Relations Act. Subsequently, on June
25, 1997, the Respondent filed an answer to the com-
plaint. On October 29, 1997, however, the Respondent
withdrew its answer.On December 8, 1997, the General Counsel filed aMotion for Summary Judgment with the Board. On
December 11, 1997, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
The Respondent filed no response. The allegations in
the motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Respondent, on October 29, 1997, with-
drew its answer to the complaint. Such a withdrawal
has the same effect as a failure to file an answer, i.e.,the allegations in the complaint must be considered to
be admitted to be true.1Accordingly, based on the withdrawal of the Re-spondent's answer to the complaint, we grant the Gen-
eral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Puerto Ricocorporation, with an office and place of business in
Barrio Coto Laurel, Ponce, Puerto Rico, has been en-
gaged in the construction of roads and the operation of
asphalt plants in Puerto Rico. During the 12-month pe-
riod preceding issuance of the complaint, the Respond-
ent, in conducting its business operations described
above, derived gross revenues in excess of $50,000
and purchased and received at its Coto Laurel facility,
goods valued at more than $50,000 directly from
points outside Puerto Rico. We find that the Respond-
ent is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and
that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
On August 29, 1990, the Union was certified as theexclusive collective-bargaining representative of the
employees in the following appropriate unit:INCLUDED: All production and maintenance em-ployees employed by the Employer at its asphalt
plant located in Ponce, Puerto Rico, including
drivers engaged in production and maintenance
related activities.EXCLUDED: All executive, administrative andprofessional employees, office clerical employees,
hatchtenders, purchasers, dispatchers, guards and
supervisors as defined in the Act.Since August 29, 1990, based on Section 9(a) of theAct, the Union has been the exclusive collective-bar-
gaining representative of the unit.On or about March 19 or July 12, 1996, the Unionand the Respondent reached an agreement on terms
and conditions of employment of the unit employees to
be incorporated in a collective-bargaining agreement to
supplant the prior collective-bargaining agreement.
Since on or about October 31, 1996, the Union has re-
quested that the Respondent meet to finalize and/or
execute the agreement described above, but the Re-
spondent has failed and refused to do so.Since on or about February 13, 1997, the Respond-ent has failed and refused to bargain with the Union
over the effects on the unit employees of the sale of
Inabon Asphalt, Inc. and Inabon Ready Mix & Inabon
Aggregates. Also since on or about February 13, 1997,
the Union has requested, in person and by letter, that 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2See also Live Oak Skilled Care & Manor, 300 NLRB 1040(1990). In Transmarine, the Board ordered an employer that had un-lawfully refused to bargain over the effects of its plant closure deci-
sion to, inter alia, pay unit employees at their normal rate of pay
beginning 5 days after the Board's decision until the first of four
events: (1) an effects bargaining agreement was reached; (2) a bona
fide bargaining impasse was reached; (3) the union failed to timely
request or commence bargaining; or (4) the union failed to bargain
in good faith. Id. The Board further specified that ``in no event shall
this sum be less than these employees would have earned for a 2-
week period at the rate of their normal wages when last in the Re-
spondent's employ.'' Id.As the complaint and motion do not allege the actual impact, ifany, of the sale of its business on the employees, we shall permit
the Respondent to contest the appropriatness of such a Transmarinebackpay remedy at the compliance stage. See Creative Woodwork-ing, 313 NLRB 1241 (1994).the Respondent furnish it with a copy of the purchaseoffer made by the prospective buyer, Robles Asphalt,
Inc., which information is necessary for, and relevant
to, the Union's performance of its duties as the exclu-
sive collective-bargaining representative of the unit.
Since on or about February 13, 1997, the Respondent
has failed and refused to furnish the Union with this
requested information. In addition, since on or about
January 28, 1997, to March 7, 1997, the Respondent
subcontracted unit work without notifying the Union
about the subcontracting.Further, since on or about August 1, 1996, the Re-spondent has failed and/or refused to make payments
to the medical plan provider chosen by the Respond-
ent's employees, in violation of article XIX of the par-
ties' collective-bargaining agreement. As a result, the
unit employees are without medical plan coverage. The
Respondent, since on or about August 1996, has also
failed and refused to meet and discuss grievances, and
to process grievances under the grievance and arbitra-
tion procedure contained in the collective-bargaining
agreement. In addition, since on or about October
1996, the Respondent, in violation of article X of the
collective-bargaining agreement, has failed and/or re-
fused to pay a lump-sum payment to those unit em-
ployees placed on layoff status for a period which ex-
ceeded 6 months. Since on or about December 12,
1996, the Respondent has also failed and refused to
make the payment due to its employees for a Christ-
mas party, in violation of article XVII of the collec-
tive-bargaining agreement, and to make the payments
due to its employees for Christmas bonuses, in viola-
tion of article XVI of the agreement. Finally, since on
or about December 15, 1996, the Respondent has
failed and refused to pay its employees the amounts
due for sick leave accrued but not used, in violation
of article XX of the agreement. The Respondent en-
gaged in all of this conduct without prior notice to the
Union and without affording the Union an opportunity
to bargain with respect to this conduct and the effects
of this conduct. The terms and conditions of employ-
ment set forth above are mandatory subjects for the
purposes of collective bargaining.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively with the exclusive collective-bargaining rep-
resentative of its employees within the meaning of
Section 8(d), and has thereby engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(1) and (5) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(5) and (1) by failing to meet with the
Union, we shall order the Respondent, on request, to
meet with the Union to finalize and/or execute the
agreement that the parties reached on or about March
19 or July 12, 1996, on terms and conditions of em-
ployment to be incorporated in a collective-bargaining
agreement, give retroactive effect to that agreement,
and make unit employees whole for any losses attrib-
utable to the Respondent's failure to execute the agree-
ment. In addition, having found that the Respondent
has failed to bargain with the Union concerning the ef-
fects on the unit employees of the sale of Inabon As-
phalt, Inc. and Inabon Ready Mix & Inabon Aggre-
gates, we shall order the Respondent, on request, to
bargain with the Union concerning the effects of its
decision to sell its business. In addition, we shall ac-
company our bargaining order with a limited backpay
requirement designed both to make whole the employ-
ees for losses they may have suffered as a result of the
failure to bargain about such effects and to recreate in
some practicable manner a situation in which the par-
ties' bargaining position is not entirely devoid of eco-
nomic consequences for the Respondent. We shall do
so by ordering the Respondent to pay backpay to any
employees adversely affected by the sale of the busi-
ness in a manner similar to that required in
Transmarine Navigation Corp., 170 NLRB 389(1968).2If employees have been terminated as a resultof the sale, backpay shall be computed in accordance
with F.W. Woolworth Co.
, 90 NLRB 289 (1950),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987). Further, having foundthat the Respondent has unlawfully refused to providethe Union with information that is necessary for, and 3INABON ASPHALT3We shall order the Respondent to make whole its unit employeesby making all delinquent contributions to this medical plan, includ-
ing any additional amounts due the plan in accordance with
Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979). Inaddition, the Respondent shall reimburse unit employees for any ex-
penses ensuing from its failure to make the required payments, as
set forth in Kraft Plumbing & Heating, 252 NLRRB 891 fn. 2(1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981). To the extent that
an employee has made personal contributions to the medical plan
that are accepted by the plan in lieu of the Respondent's delinquent
contributions during the period of the delinquency, the Respondent
will reimburse the employee, but the amount of such reimbursement
will constitute a setoff to the amount that the Respondent otherwise
owes the plan.relevant to, its collective-bargaining responsibilities,we shall order the Respondent to furnish the Union
with a copy of the purchase offer made by the pro-
spective buyer, Robles Asphalt, Inc.Having also found that the Respondent violated Sec-tion 8(a)(5) and (1) by failing to notify the Union prior
to subcontracting unit work, we shall order the Re-
spondent to notify and bargain with the Union prior to
subcontracting unit work and to make employees
whole for any losses they may have suffered as a re-
sult of the subcontracting of unit work between Janu-
ary 28, 1997 and March 7, 1997. In addition, having
found that the Respondent has also violated Section
8(a)(5) and (1) by failing to comply with certain provi-
sions of the collective-bargaining agreement, specifi-
cally, by failing and refusing to (1) make payments to
the medical plan provider chosen by the unit employ-
ees;3(2) meet and discuss grievances, and processgrievances under the contractual grievance-arbitration
procedures; (3) pay a lump-sum payment to those unit
employees placed on layoff status for a period which
exceeded 6 months; (4) make the payment due to em-
ployees for a Christmas party; (5) make the payments
due for Christmas bonuses to employees; and (6) pay
employees the amounts due for sick leave accrued but
not used, we shall order the Respondent to comply
with the prior collective-bargaining agreement in theserespects and to make whole the unit employees for any
losses resulting from its unlawful failure to comply
with these contractual provisions. Backpay shall be
computed in accordance with Ogle Protection Service,183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.
1971), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Inabon Asphalt, Inc. and Inabon Ready
Mix & Inabon Aggregates, Divisions of Empresas
Inabon, Inc., Barrio Coto Laurel, Ponce, Puerto Rico,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain in good faith withCongreso de Uniones Industriales de Puerto Rico, asthe exclusive representative of the employees in thebargaining unit set forth below by refusing to meet
with the Union to finalize and/or execute the agree-
ment that the parties reached on or about March 19 or
July 12, 1996, on terms and conditions of employment
to be incorporated in a collective-bargaining agree-
ment.INCLUDED: All production and maintenance em-ployees employed by the Employer at its asphalt
plant located in Ponce, Puerto Rico, including
drivers engaged in production and maintenance
related activities.EXCLUDED: All executive, administrative andprofessional employees, office clerical employees,
hatchtenders, purchasers, dispatchers, guards and
supervisors as defined in the Act.(b) Refusing to bargain with the Union concerningthe effects on the unit employees of the sale of Inabon
Asphalt, Inc. and Inabon Ready Mix & Inabon Aggre-
gates.(c) Failing to furnish the Union with a copy of thepurchase offer made by the prospective buyer, Robles
Asphalt, Inc.(d) Failing to notify the Union prior to subcontract-ing unit work.(e) Failing to make payments to the medical planprovider chosen by the unit employees.(f) Refusing to meet and discuss grievances, and re-fusing to process grievances under the grievance-arbi-
tration procedure of the collective-bargaining agree-
ment.(g) Failing to pay a lump-sum payment to those unitemployees placed on layoff status for a period which
exceeded 6 months.(h) Failing to make the payment due for a Christmasparty to unit employees.(i) Failing to make the payments due for Christmasbonuses to unit employees.(j) Failing to pay employees the amounts due forsick leave accrued but not used.(k) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, meet with the Union to finalizeand/or execute the collective-bargaining agreement that
the parties reached on or about March 19 or July 12,
1996, give retroactive effect to that agreement, and
make the unit employees whole, with interest, for any
losses attributable to the Respondent's failure to exe-
cute the agreement, in the manner set forth in the rem-
edy section of this decision.(b) On request, bargain with the Union concerningthe effects on the unit employees of the sale of Inabon 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Asphalt, Inc. and Inabon Ready Mix & Inabon Aggre-gates.(c) Pay limited backpay to the unit employees in themanner set forth in the remedy section of this decision.(d) Furnish the Union with a copy of the purchaseoffer made by the prospective buyer, Robles Asphalt,
Inc.(e) Notify and bargain with the Union prior to sub-contracting unit work, and make employees whole for
any losses they may have suffered as a result of the
subcontracting of unit work from January 28, 1997 to
March 7, 1997.(f) Make the payments to the medical plan providerchosen by the unit employees, and make employees
whole for any losses they may have suffered as a re-
sult of the failure to make those payments.(g) On request, meet with the Union and discussgrievances, and process grievances under the griev-
ance-arbitration procedure of the collective-bargaining
agreement.(h) Pay a lump-sum payment to those unit employ-ees placed on layoff status for a period which ex-
ceeded 6 months, as set forth in the remedy section of
this decision.(i) Make the payment due for a Christmas party tounit employees.(j) Make the payments due for Christmas bonuses tounit employees, as set forth in the remedy section of
this decision.(k) Pay employees the amounts due for sick leaveaccrued but not used, as set forth in the remedy section
of this decision.(l) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(m) Within 14 days after service by the Region, postat its facility in Barrio Coto Laurel, Ponce, Puerto
Rico, copies of the attached notice marked ``Appen-
dix.''4Copies of the notice, on forms provided by theRegional Director for Region 24, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of thenotice to all current employees and former employees
employed by the Respondent at any time since August
1, 1996.(n) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.February 6, 1998
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to bargain in goodfaith with Congreso de Uniones Industriales de Puerto
Rico, as the exclusive representative of the employees
in the bargaining unit set forth below by refusing to
meet with the Union to finalize and/or execute the
agreement that we reached with the Union on or about
March 19 or July 12, 1996, on terms and conditions
of employment to be incorporated in a collective-bar-
gaining agreement.INCLUDED: All production and maintenance em-ployees employed by us at our asphalt plant lo-
cated in Ponce, Puerto Rico, including drivers en-
gaged in production and maintenance related ac-
tivities.EXCLUDED: All executive, administrative andprofessional employees, office clerical employees,
hatchtenders, purchasers, dispatchers, guards and
supervisors as defined in the Act.WEWILLNOT
refuse to bargain with the Union con-cerning the effects on the unit employees of the sale 5INABON ASPHALTof Inabon Asphalt, Inc. and Inabon Ready Mix &Inabon Aggregates.WEWILLNOT
fail to furnish the Union with a copyof the purchase offer made by the prospective buyer,
Robles Asphalt, Inc.WEWILLNOT
fail to notify the Union prior to sub-contracting unit work.WEWILLNOT
fail to make payments to the medicalplan provider chosen by the unit employees.WEWILLNOT
refuse to meet and discuss grievances,and refuse to process grievances under the grievance-
arbitration procedure of the collective-bargaining
agreement.WEWILLNOT
fail to pay a lump-sum payment tothose unit employees placed on layoff status for a pe-
riod which exceeded 6 months.WEWILLNOT
fail to make the payment due for aChristmas party to unit employees.WEWILLNOT
fail to make the payments due forChristmas bonuses to unit employees.WEWILLNOT
fail to pay employees the amountsdue for sick leave accrued but not used.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, meet with the Union to final-ize and/or execute the collective-bargaining agreement
that we reached with the Union on or about March 19
or July 12, 1996, give retroactive effect to that agree-
ment, and make the unit employees whole, with inter-
est, for any losses attributable to our failure to execute
the agreement.WEWILL
, on request, bargain with the Union con-cerning the effects on the unit employees of the saleof Inabon Asphalt, Inc. and Inabon Ready Mix &Inabon Aggregates.WEWILL
pay limited backpay to the unit employeesin connection with our failure to bargain with the
Union over the sale of our business.WEWILL
furnish the Union with a copy of the pur-chase offer made by the prospective buyer, Robles As-
phalt, Inc.WEWILL
notify and bargain with the Union prior tosubcontracting unit work, and WEWILL
make employ-ees whole for any losses they may have suffered as a
result of our subcontracting of unit work from January
28, 1997 to March 7, 1997.WEWILL
make the payments to the medical planprovider chosen by the unit employees, and WEWILL
make employees whole for any losses they may have
suffered as a result of our failure to make those pay-
ments.WEWILL
, on request, meet with the Union and dis-cuss grievances, and process grievances under the
grievance-arbitration procedure of the collective-bar-
gaining agreement.WEWILL
pay a lump-sum payment to those unit em-ployees placed on layoff status for a period which ex-
ceeded 6 months, with interest.WEWILL
make the payment due to unit employeesfor a Christmas party.WEWILL
make the payments due to unit employeesfor Christmas bonuses, with interest.WEWILL
pay employees the amounts due for sickleave accrued but not used, with interest.INABONASPHALT, INC. ANDINABONREADYMIX&
INABONAGGREGATES,DIVISIONSOF
EMPRESASINABON, INC.